Citation Nr: 1103158	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to September 
1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his March 2009 substantive appeal, the Veteran requested a 
hearing at a local VA office before a member or members of the 
Board.  Correspondence from the Veteran in August 2010 advised 
the RO to disregard his request for a Travel Board hearing and to 
have the matter proceed to the Board.

Accordingly, the hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the U.S. Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment reports are absent for any 
complaint of, or treatment for, a right shoulder disability.  
However, throughout his claim, the Veteran has maintained the 
contention that he injured his right shoulder while in active 
service when he dove off a diving board and hit the water, 
causing his right shoulder to go back over his head.  In 
statements submitted in February 2008 and October 2008, the 
Veteran stated that he reported to sick call after he injured his 
right shoulder but that no X-rays were taken.  He reported that 
he was put in a sling and was informed that he had a slight 
dislocation of his right shoulder and that it would resolve on 
its own.

In addition, there are numerous lay statements of record 
attesting to the Veteran's in-service injury.  Specifically, the 
Veteran's family and friends, who have known him for over four 
decades, stated that they have always known the Veteran to have a 
right shoulder disability and that the Veteran informed them that 
he had injured his right shoulder while in active service.

In this regard, the Board notes that the Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

A radiology consultation from March 2005 revealed that the 
Veteran had degenerative narrowing of the subacromial arch 
involving the right shoulder.  Thus, the Veteran has a current 
right shoulder disability as evidenced by this post-service, 
private treatment report.

Based on the very low threshold in McLendon, as well as recent 
cases from the Court, as well as the evidence of a current 
disability and an in-service injury, the Board finds an 
indication that the Veteran's right shoulder disability is 
related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination 
of his right shoulder.  The claims file 
and a copy of this Remand must be provided 
to the examiner.  In conjunction with the 
examination, the examiner must review the 
claims file and annotate the report as to 
whether he or she reviewed the claims 
file.

The nature and extent of the any 
disability found should be evaluated.  If 
no disability of the right shoulder is 
found, the examiner should so state.

The examiner is asked to render medical 
opinions as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's right 
shoulder disability (if any) was caused or 
aggravated by the Veteran's military 
service from December 1950 to September 
1954.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to this claim.  In 
this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without 
result to mere speculation, the examiner 
should state whether the inability to 
provide an opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
disorder.

In rendering these opinions, the examiner 
should consider the Veteran's statements 
regarding the incurrence of the claimed 
disability.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination was inadequate 
where the examiner did not comment on the 
Veteran's report of in- service injury and 
instead relied on the absence of evidence 
in the service treatment records to 
provide a negative opinion).

2.	Then, readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
Remand.  If the decision, with respect to 
the claim, remains adverse to the Veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



